                          EXHIBIT N




Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 1 of 24 PageID #: 5694
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 2 of 24 PageID #: 5695
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 3 of 24 PageID #: 5696
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 4 of 24 PageID #: 5697
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 5 of 24 PageID #: 5698
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 6 of 24 PageID #: 5699
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 7 of 24 PageID #: 5700
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 8 of 24 PageID #: 5701
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 9 of 24 PageID #: 5702
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 10 of 24 PageID #: 5703
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 11 of 24 PageID #: 5704
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 12 of 24 PageID #: 5705
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 13 of 24 PageID #: 5706
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 14 of 24 PageID #: 5707
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 15 of 24 PageID #: 5708
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 16 of 24 PageID #: 5709
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 17 of 24 PageID #: 5710
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 18 of 24 PageID #: 5711
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 19 of 24 PageID #: 5712
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 20 of 24 PageID #: 5713
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 21 of 24 PageID #: 5714
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 22 of 24 PageID #: 5715
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 23 of 24 PageID #: 5716
Case 3:18-cv-00046 Document 290-6 Filed 01/22/21 Page 24 of 24 PageID #: 5717
